Case 1:20-cr-00211-TSE Document 2 Filed 07/17/20 Page 1 of 11 PageID# 2




  1.




  2.
Case 1:20-cr-00211-TSE Document 2 Filed 07/17/20 Page 2 of 11 PageID# 3



  3.
Case 1:20-cr-00211-TSE Document 2 Filed 07/17/20 Page 3 of 11 PageID# 4
Case 1:20-cr-00211-TSE Document 2 Filed 07/17/20 Page 4 of 11 PageID# 5



        a.




        b.




        c.




        d.
Case 1:20-cr-00211-TSE Document 2 Filed 07/17/20 Page 5 of 11 PageID# 6




  A.        Background on the Investigation




       a.
Case 1:20-cr-00211-TSE Document 2 Filed 07/17/20 Page 6 of 11 PageID# 7



      b.
      Case 1:20-cr-00211-TSE Document 2 Filed 07/17/20 Page 7 of 11 PageID# 8



        18.    D ring he search, PIOTROWICZ agreed o speak o              o la   enforcemen officers.

PIOTROWICZ         as ad ised ha he     as no      nder arres and ha he      as free o lea e. I read

PIOTROWICZ his Miranda         arnings in he English lang age af er confirming PIOTROWICZ

 as fl en in he English lang age. PIOTROWICZ confirmed o la              enforcemen ha he            as he

onl person     ho li ed a he residence and has been li ing a he residence since Jan ar 2016.

PIOTROWICZ s a ed he o ned a Dell lap op and a S rface Pro-Table . PIOTROWICZ also s a ed

he o ned hree comp er hard dri es. PIOTROWICZ pro ided pass ords for his                      o comp er

de ices and s a ed he   as he onl one     ho sed hese de ices.

        19.    PIOTROWICZ admi ed o sing sof              are ha opera ed on he Bi Torren ne            ork

and ha he has been sing his sof are since in or abo          2005 or 2006. PIOTROWICZ s a ed he

kne       ha   child pornograph       as and s a ed he has do nloaded child pornograph .

PIOTROWICZ s a ed he firs ime he had do nloaded child pornograph                      as in or abo    2012

or 2014. PIOTROWICZ s a ed al ho gh he had do nloaded child pornograph , he                          as no

arge ing nderage females; ra her, he       as arge ing images of females         ho     ere 20 ears old.

PIOTROWICZ s a ed he       o ld search on in erne si es s ch as he Pira e Ba and ia he Google

in erne bro ser.    PIOTROWICZ s a ed             o search erms he has       sed in he pas           o find

pornograph      ere: Girls/Teenagers and Teenage mas rba ion.

        20.     P rs an o he      arran , la     enforcemen sei ed se eral elec ronic de ices from

PIOTROWICZ s residence, incl ding b            no limi ed o, a Dell Precision 5510 lap op.

        C.      Forensic Examination of PIOTROWICZ
Case 1:20-cr-00211-TSE Document 2 Filed 07/17/20 Page 8 of 11 PageID# 9
Case 1:20-cr-00211-TSE Document 2 Filed 07/17/20 Page 9 of 11 PageID# 10




      a.   Ls-Maga   ine   01   (S   ee   T   ins)\Ism01-01-02.mpg
      b.   Ls-Maga   ine   01   (S   ee   T   ins)\Ism01-01-02.jpg
      c.   Ls-Maga   ine   01   (S   ee   T   ins)\Ism01-06-02_s.jpg
      d.   Ls-Maga   ine   01   (S   ee   T   ins)\Ism01-09-03.jpg
Case 1:20-cr-00211-TSE Document 2 Filed 07/17/20 Page 10 of 11 PageID# 11



       a. ls-maga ine 8 ahre 1 rs! INFANT CAROL-5YO kinderK je Si erip LS
          NoLimi sF n kidd porn.mo
       b. lsh e i as 9 VIDEO-ANGELS ls-maga ine.mpg
       c. LS-Maga ine Iss e 05 S pple Babies\Videos\lsm05-06-02.a i




    a. File name: Shining Pre ies_Li le G es s, e c (5 se s 3 ideos)\ 112a.a i

       This file was accessed on November 27, 2019.

    b. File name: Desi Indian Ama e r Teen i h big i s mas rba ing on      ebcam.mp4

       This file was accessed on November 27, 2019.

    c. File name: Sho girls_2_16_21_e c (6 se s 1 ideo)\Loli a Arina-05.a i

       This file was accessed on Januar 26, 2020

    d. File name: LS S nning Dolls; Li le G es s; S ar; To ch [6 Se s 3 Videos]\LS-Video
       2000 -47c Loli a.a i

       This file was accessed on Februar 15, 2020
Case 1:20-cr-00211-TSE Document 2 Filed 07/17/20 Page 11 of 11 PageID# 12
